320 F.2d 911
The LIBERTY NATIONAL BANK AND TRUST COMPANY OF OKLAHOMACITY, and First State Bank, Idabel, Oklahoma,v.BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.First Oklahoma Bancorporation, Inc., Intervenor.
No. 7216.
United States Court of Appeals Tenth Circuit.
April 8, 1963.

V. P. Crowe and William G. Paul, Oklahoma City, Okl., and Paul D. Lagomarcino, Washington, D.C., for petitioners.
Morton Hollander and Pauline B. Heller, Dept. of Justice, Washington, D.C., for respondent.
R. C. Jopling, Jr., Oklahoma City, Okl., for intervener, First Oklahoma Bancorporation, Inc.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petition for review dismissed April 8, 1963, on motion of petitioners.


2
See also 312 F.2d 392.